      Case 1:20-cv-00103-CFC Document 17 Filed 01/19/21 Page 1 of 5 PageID #: 76



                            IN THE UNITED STATES DISTRICT COURT

                                 FOR THE DISTRICT OF DELAWARE

MIGUEL A. CAMPUSANO-TEJEDA,

                   Plaintiff,

          V.                                  : Civ. No. 20-103-CFC

BETH D. SAVITZ,            et al.,

                   Defendants.

                                         MEMORANDUM

I.        INTRODUCTION

          Plaintiff Miguel A. Campusano-Tejeda ("Plaintiff'), an inmate at the James T.

Vaughn Correctional Center ("JTVCC") in Smyrna, Delaware, filed this action pursuant

to 42 U.S.C. § 1983. (D.I. 3) On June 8, 2020, the Court screened and dismissed the

Complaint pursuant to the Prison Litigation Reform Act.       (D.I. 12, 13) Plaintiff has filed

a motion for reconsideration, a motion for my recusal, and a request for counsel.         (D.I.

14, 15, 16) The Court turns first to the motion for recusal.

II.       RECUSAL

          Plaintiff questions my impartiality and seeks my recusal pursuant to 28 U.S.C.

§ 455.     (D.I. 15) Plaintiff describes the Memorandum Opinion issued on June 8, 2020

as "horrendous" and refers to his motion for reconsideration wherein he outlines and

corrects what he perceives as numerous errors of facts and law cited in the

Memorandum Opinion.

          Pursuant to 28 U.S.C. § 455(a), a judge is required to recuse himself "in any

proceeding in which his impartiality might reasonably be questioned." 28 U.S.C. §

455(a).        The test for recusal under§ 455(a) is whether a "reasonable person, with

                                                 1
       Case 1:20-cv-00103-CFC Document 17 Filed 01/19/21 Page 2 of 5 PageID #: 77



knowledge of all the facts, would conclude that the judge's impartiality might reasonably

be questioned." In re Kensington Int'/ Ltd., 368 F.3d 289, 301 (3d Cir. 2004).          Under

§ 455(b) (1 ), a judge is also required to recuse himself "[w]here he has a personal bias

or prejudice concerning a party."

          Under either subsection, the bias necessary to require recusal generally "must

stem from a source outside of the official proceedings." Liteky v. United States, 510

U.S. 540, 554 (1994); Se/kridge v. United of Omaha Life Ins. Co., 360 F.3d 155, 167 (3d

Cir. 2004) (beliefs or opinions which merit recusal must involve an extrajudicial factor).

Hence, "judicial rulings alone almost never constitute a valid basis for a bias or partiality

motion:" Liteky, 510 U.S. at 555.       Similarly, claims of bias or partiality cannot be

based on "expressions of impatience, dissatisfaction, annoyance, [or] even anger, that

are within the bounds of what imperfect men and women, even after having been

confirmed as federal judges, sometimes display.         Id. at 555-56. Plaintiff is clearly

dissatisfied with, and objects to, the Memorandum Opinion and Order that dismissed his

case; but a reasonable, well-informed observer would not believe that my ruling was

based on impartiality, bias, or actual prejudice.     Thus, neither§ 455(a) nor§ 455(b)(1)

requires my recusal.     Accordingly, I will deny the motion.    (D.I. 15)

Ill.      MOTION FOR RECONSIDERATION

          Plaintiff moves for reconsideration of the June 8, 2020 Memorandum Opinion

and Order on the grounds that the conclusions are "in error of fundamental soundness

of the rule of law and evidence, and conducted with partiality from the bench." (D.I. 14

at 1)

         The standard for obtaining relief under Rule 59(e) is difficult for Plaintiff to meet.

The purpose of a motion for reconsideration is to "correct manifest errors of law or fact

                                                2
    Case 1:20-cv-00103-CFC Document 17 Filed 01/19/21 Page 3 of 5 PageID #: 78



or to present newly discovered evidence." Max's Seafood Cafe ex rel. Lou-Ann, Inc. v.

Quinteros, 176 F.3d 669, 677 (3d Cir. 1999). "A proper Rule 59(e) motion ... must rely

on one of three grounds:    (1) an intervening change in controlling law; (2) the

availability of new evidence; or (3) the need to correct a clear error of law or fact or to

prevent manifest injustice." Lazaridis v. Wehmer, 591 F.3d 666, 669 (3d Cir. 2010)

(citing North River Ins. Co. v. CIGNA Reinsurance Co., 52 F.3d 1194, 1218 (3d Cir.

1995)). A motion for reconsideration is not properly grounded on a request that a court

rethink a decision already made.     See Glendon Energy Co. v. Borough of Glendon, 836

F. Supp. 1109, 1122 (E.D. Pa. 1993).      Motions for reargument or reconsideration may

not be used "as a means to argue new facts or issues that inexcusably were not

presented to the court in the matter previously decided." Brambles USA, Inc. v.

Blocker, 735 F. Supp. 1239, 1240 (D. Del. 1990). Reargument, however, may be

appropriate where "the Court has patently misunderstood a party, or has made a

decision outside the adversarial issues presented to the court by the parties, or has

made an error not of reasoning but of apprehension."       Brambles USA, 735 F. Supp. at

1241 (D. Del. 1990) (citations omitted); See also D. Del. LR 7.1.5.

      The Court has reviewed Plaintiff's motion for reconsideration that provides great

detail on why he believes reconsideration is appropriate. 1    Plaintiff asserts that:

(1) he made proper claims against Defendants Shah and Haley; (2) the judicial

defendants are not entitled to judicial immunity; (3) prosecutorial immunity is not

appropriate; (4) his claims do not meet habeas corpus standards, (5) the Complaint




1 While signed by Plaintiff, the body of the motion was written by another inmate, who is
a frequent filer, and whose handwriting is very familiar to the court.

                                              3
      Case 1:20-cv-00103-CFC Document 17 Filed 01/19/21 Page 4 of 5 PageID #: 79



properly states harassment, retaliation claims, and equal protection claims; and (6) the

Complaint does not allege respondeat superior liability.

         The Court has once again reviewed the Complaint, the applicable law and the

Memorandum Opinion and Order at issue, and analyzed the issues while considering

Plaintiff's motion.   Upon review, the Court concludes that Plaintiff has failed to

demonstrate any of the necessary grounds to warrant a reconsideration of the Court's

June 8, 2020 Memorandum and Order.             Therefore, the motion for reconsideration will

be denied.     (D.I. 14)

IV.      REQUEST FOR COUNSEL

         Plaintiff requests counsel on the grounds that he is unable to afford counsel, is

Spanish speaking and the inmate who has assisted him is no longer available, and he is

illiterate in the merits of law.   (D.I. 16)

         A pro se litigant proceeding in forma pauperis has no constitutional or statutory

right to representation by counsel. 2 See Brightwell v. Lehman, 637 F.3d 187, 192 (3d

Cir. 2011 ); Tabron v. Grace, 6 F.3d 147, 153 (3d Cir. 1993).      However, representation

by counsel may be appropriate under certain circumstances, after a finding that a

plaintiff's claim has arguable merit in fact and law.    Tabron, 6 F.3d at 155.

        After passing this threshold inquiry, the Court should consider a number of

factors when assessing a request for counsel.        Factors to be considered by a court in

deciding whether to request a lawyer to represent an indigent plaintiff include:      (1) the



2See Mallard v. United States Dist. Court for the S. Dist. of Iowa, 490 U.S. 296 (1989)
(§ 1915(d) (now§ 1915(e)(1)) does not authorize a federal court to require an unwilling
attorney to represent an indigent civil litigant, the operative word in the statute being
"request.").


                                                4
     Case 1:20-cv-00103-CFC Document 17 Filed 01/19/21 Page 5 of 5 PageID #: 80



merits of the plaintiff's claim; (2) the plaintiff's ability to present his or her case

considering his or her education, literacy, experience, and the restraints placed upon

him or her by incarceration; (3) the complexity of the legal issues; (4) the degree to

which factual investigation is required and the plaintiff's ability to pursue such

investigation; (5) the plaintiff's capacity to retain counsel on his or her own behalf; and

(6) the degree to which the case turns on credibility determinations or expert testimony.

See Montgomery v. Pinchak, 294 F.3d 492, 498-99 (3d Cir. 2002); Tabron, 6 F.3d at

155-56. The list is not exhaustive, nor is any one factor determinative.          Tabron, 6 F.3d

at 157.

          Upon screening, the Court concluded that Plaintiff's claims do not have arguable

merit in fact and law and, hence, he has failed to meet the threshold inquiry.

Representation by counsel is not appropriate and, therefore, the motion will be denied.

V.      CONCLUSION

          For the above reasons, the Court will deny Plaintiff's motions.      (D.I. 14, 15, 16)

        An appropriate order will be entered.




January     l'i ,
              2021
Wilmington, Delaware




                                                5
